Title: Richard Oswald to the American Peace Commissioners, 4 November 1782
From: Oswald, Richard
To: American Peace Commissioners,Franklin, Benjamin,Adams, John,Jay, John,Laurens, Henry


Gentlemen
Paris 4th Novemr 1782
You may remember that from the very beginning of our Negotiation for Settling a Peace between Great Britain and America, I insisted that you Should positively Stipulate for a Restoration of the Property of all those Persons, under the denomination of Loyalists or Refugees, who have taken part with Great Britain in the present War. Or, if the said property had been resold, and passed into Such variety of hands as to render the Restoration impracticable (which you asserted to be the case in many instances) you Should Stipulate for a Compensation or Indemnification to those Persons, adequate to their losses. & To these Propositions you Said you could not accede. Mr Strachey, Since his arrival at Paris, has most Strenuously joined me in insisting upon the Said Restitution, Compensation, or Indemnification, and in laying before you every Argument in favour of those Demands, founded upon national Honor, and upon the true principles of Justice.
These Demands you must have understood to extend, not only to all Persons of the abovementiond description, who have fled to Europe, but likeways to all those who may be now in any parts of North America, dwelling under the protection of His Majestys Arms or otherwise.
We have also insisted upon a mutual Stipulation for a general Amnesty on both Sides, comprehending thereby an Enlargement of all Persons, who, on account of Offences committed, or Supposed to be Committed, Since the commencement of Hostilities, may be now in Confinement; and for an immediate repossession of their Properties, and peaceable enjoyment thereof, under the Government of the United States. To this you have not hitherto given a particular or direct Answer.
It is however incumbent upon me, as Commissioner of the King of Great Britain, to repeat those Several Demands; and, without going over those Arguments upon paper, (which we have so often urged in Conversation) to press your immediate attention to these Subjects; and to urge you to enter into proper Stipulations for the Restitution, Compensation and Amnesty beforementioned, before we proceed further in this Negotiation. I have the honour to be Gentlemen Your most obedient Humble Servant
Richard Oswald
To Benjamin Franklin, John Jay and John Adams, Esquires Commissioners from the Thirteen United States of America, for treating of Peace between the Said States and the King of Great Britain
  
Notations: Letter from Mr Oswald To the American Commissrs— / In Mr. Oswald’s 6h & 7h Novr. 1782
